Case 5:18-md-02827-EJD Document 498 Filed 09/18/20 Page 1 of 3

William KocHENDERFER
10445 SW 137th Place
Beaverton, OR 97008

530-887-1456

September 16, 2020

Clerk of the Court

United States District Court, Northern District of California
San Jose Division

280 South 1st Street

San Jose, CA 95113

Re: Tn re Apple Inc. Device Performance Litigation,
Case No. 18- MD-2827-EJD.
Objection to Plaintiff's Request for Attorneys’ Fees.

To the Honorable Judge Edward J. Davila:

I am a Settlement Class Member in this action. My “Submitted Claim ID”
is: SMRT01818567 and my “Confirmation Code” is 78219381. The preceding
information was provided to me by email upon submitting my claim. I have no other
proof of my membership in the class, but presume the Claims Administrator would be able
to confirm my membership if that is required.

The Class Notice I have received states I have until October 6, 2020 to
send a letter to your court to object to attorneys’ fees and/or expenses. I object.

I have reviewed the filed motion and supporting declarations, You are
being asked to award $87 million to attorneys based upon the representation of those
attorneys that the time they spent was all reasonable and the result is worth this price. It is
a patently outrageous amount and the class of which I am a member has no advocate here.
Apple does not care: They are paying a gross amount, and how it gets split up is not their °
concern. They had net income in 2019 of 55 billion; this settlement of $300 million is
about one-half of 1% of their annual net income. If you earn $150,000 a year, this is a
settlement of $818. It’s nothing to Apple. The plaintiff's attorneys are, for purposes of
this motion, not representing anyone except themselves. I am sure the attorneys will want
you to focus on the fact that the overall settlement is a gargantuan sum. But the bottom
line is these settlements are nearly meaningless to the class members who will get,
apparently about $25.

OD

 

ECEIVE
SEP 18 2020

 

SUSAN ¥, SCONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
SAN JOSE GFEFICE
Case 5:18-md-02827-EJD Document 498 Filed 09/18/20 Page 2 of 3

Clerk of the Court

United States District Court, Northern District of California
September 16, 2020

Page Two

So the true parties - entrepreneurs — in this case are the individuals who
now want an amount that probably works out — if you were to really drill down on the
billings — to many thousands of dollars per hour for their time.'

They ask you to believe over 68,000 hours were spent on this case, and, to
make that feel good and invite you to reward their generosity, they offer that “thousands”
of other hours are not even included in the request.

I urge you to engage a firm (specializing in attorney billing audits) — at the
expense of and as a cost of the total settlement being paid — to conduct a basic
examination or audit of the underlying billing records (i.e. the time records kept at or near
the time and place such work was performed), and, very specifically, they should consider
whether those underlying billings appear reasonable. If you are going to justify this sort of
award as being some acceptable multiplier of the reported hours, then it is only reasonable
to scrutinize the reported hours (and I note the supporting declarations offer to provide
you that data, on your request).

I offer one additional thought: The request for attorneys’ fees is replete
with public relations materials about the experience of all the various attorneys, and the
cases they have won. I’m not so sure there is as much “contingency” in this case to begin
with, and, based on the endless number of cases in which they appear to have prevailed,
I’m not so sure they take on many or any cases that they are not pretty certain are going
to pay off — the question truly being, simply, how much and how soon.

Please reasonably challenge the details here. I do not have the resources to

audit these billings — nor apparently the legal authority to demand them — but you have
both. Thank you kindly for your consideration of this letter,

Very ye

William Kochenderfer

    

ly yours,

 
  

DAData\WHKPersonal\Apple\Lir.Court.09 £620. doc

 

' Indeed, I suspect most of the counsel actually working on the case have in fact been

paid by their firms, at some amount that is meaningfully less than their stated “street rate.”
So, in truth, you end up now not really paying attorneys for hours worked, at a premium,
but paying investors a return on their investment. The lodestar multiplier cited is 2.4. If
an attorney’s true compensation is, perhaps 60% of the billed rate, that means, with a 2.4
lodestar, you are giving these investors roughly a 400% return on their investment, over
the 3 year period this case apparently went on. It is not clear from the filed papers if, for
example, associate or junior attorneys actually receive anything more than their otherwise
paid compensation.
o

498 Filed 09/18/20 Page 3 of 3

Case 5:18-md-02827-EJD Docume

¢
{

qf

LNT Ep geet feeegsplpecgece{trpaapefal Ee Ela fegg cd ptce SESS

ELTS6 VO ‘BS0f ues

JBSsIS IST YINS OBZ

UOISIAIG asor US

eIUJO,I29

$9 JLISIG WaYLON “UunoD joUIsIq sezeIs pauuN
LNGD BUY 40 Y3ID

T? Wd OCOZ das ZT

246 YO GNVWEEMOd

I
f

mA

HI

ont
1G
f

ae cre CN ne .

: or ye

-£0996 WO “wingny
TT SUNS ‘SALIG JEPI8H OTZZT
_bs3 apepuayocy “wp,

bee See ME wee cote cee
